Monell, J.
(concurring). As another illustration of the necessity of having the precept before us that we may see what it was, it is stated in the affidavit of the defendant’s attorney that it was a “ precept or process against the defendant.” That is not denied, and for aught we know, it may have been an execution against thb person of the defendant.
The plaintiff must not complain of the result of this appeal, as he could easily have had all the necessary facts and papers before the court.
I concur in affirming the order.